                                     Case 1:17-cv-00088-LY Document 199 Filed 04/17/20 Page 1 of 2

13o\/                                                                                    REOVED
Jiq
&)   krJ7
     15I-          '7/9                                                                  u
                                                                                              APR   172020
                                                                                      CLERK, J.S. DISTRICT COURT
                                                                                        8TERNS1RICT OF TEXAS




                               jLY'
                                       - ,7
                                                    ertSc                                              rjV..OôO?LY
     -ç           rvte1iA/             es                                            r            Co

                                                                           Di
      at&                                                                                                           s    ;    hoc
                                                b
                                                                          5o (
                   t             1                                                                      lr7o/
          tJi          a1     \It e}-4 A-fL
                                                    Vder

     r3                                       1/i2
     w                                                                                    1       k-e- 1t7
                                                                                                               '/       'j-
     75Lt(             7Jq.L




                                                                                                  C 1'z-u    S*f (e f?e'v7
                  AP     112020                                                              7ã
          '.iAa   U.S.
          W%ES
                            TNICT OF
           WY                          TEx*s
                             t't'tTV CtER
     Case 1:17-cv-00088-LY Document 199 Filed 04/17/20 Page 2 of 2




i/q50              o                                           TEXAS
                                                                        IX
                                                                            t
                                                                                )
         L2                                               A-           io
-7        r1
SCREE                   7/qq
     A        '? 2020
                           CEI\i

                                2O2            4.
                                   1

                                                        LLç                 -L
                                                                                    )




                                                   I,,,j,lII1,,jJI,,l,,I,
